Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-13 are objected to because of the following informalities:  
Claims 2-8 recite “Rotary piston compressor according to Claim …”  It shall be “The rotary piston compressor according to …”
Claim 10-13 recite “System according to Claim …” It shall be “The system according to …”
Appropriate correction is required.
Claim 9 recites “according to Claim 1”  It shall be “according to the Claim 1”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the outer envelope" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent 3,762,842  to George.
In Reference to Claim 1
George discloses rotary piston compressor for a system for temperature conditioning having a rotor (Fig. 1, 24) mounted in a housing (Fig. 1, 12), wherein the rotary piston compressor is designed in such a way that the rotor (Fig. 1, 24) rotates in a first direction (Col. 4, Line 48-50 discloses a reversible rotary engine) in a first operating state and rotates in a second direction opposite to the first direction in a second operating state, and wherein, in the first operating state, a first compressor connection (Fig. 1, annotated by the examiner) is designed to supply a heat transfer medium, and a second compressor connection (Fig. 1, annotated by the examiner) is designed to discharge the compressed heat transfer medium, and wherein, in the second operating state, the second compressor connection (Fig. 1, annotated by the examiner) is designed to supply the heat transfer medium, and the first compressor connection (Fig. 1, annotated by the examiner) is designed to discharge the compressed heat transfer medium. (As showed in Fig. 1, the expansible rotary engine of George has a symmetrical compression chamber, so, the inlet and the outlet valve 42I, 44I, 46E, 48E is also reversible)
In Reference to Claim 2
George discloses the first operating state, with rotation of the rotor (Fig. 1, 24), a chamber (Fig. 1, A, B, C) defined by the housing (Fig. 1, 12) and the rotor (Fig. 1, 24) and adjacent to the first compressor connection (Fig. 1, annotated by the examiner) is deformed with rotation of the rotor in such a way that its volume is reduced and it is adjacent to the second compressor connection (Fig. 1, annotated by the examiner), and in that in the second operating state, with rotation of the rotor (Fig. 1, 24), the chamber (Fig. 1, A, B, C) defined by the housing (Fig. 1, 12) and the rotor (Fig. 1, 24) and adjacent to the second compressor connection (Fig. 1, annotated by the examiner), is deformed with rotation of the rotor (Fig. 1, 24) in such a way that its volume is reduced and it is adjacent to the first compressor connection (Fig. 1, annotated by the examiner).
In Reference to Claim 3
George discloses a profile of the rotor (Fig. 1, 24) is determined by a trochoid, in particular an epitrochoid, and a housing interior (Fig. 1, 12) has a contour which corresponds to the outer envelope of the trochoid.  (as showed in Fig. 1)
In Reference to Claim 4
George discloses a Wankel compressor (Col. 1, Line 16), in which the rotor (Fig. 1, 24) has an arcuate-triangular profile.
In Reference to Claim 5
George discloses a valve (Fig. 1, 42I and 46E) is provided at the first compressor connection and/or at the second compressor connection.
In Reference to Claim 6
George discloses a third compressor connection (Fig. 1, annotated by the examiner ) and a fourth compressor connection (Fig. 1, annotated by examiner), wherein, in the first operating state, the fourth compressor connection is designed to supply the heat transfer medium, and the third compressor connection is designed to discharge the expanded heat transfer medium, and wherein, in the second operating state, the third compressor connection is designed to supply the heat transfer medium, and the fourth compressor connection is designed to discharge the expanded heat transfer medium.
In Reference to Claim 7
George discloses the first operating state, with rotation of the rotor (Fig. 1, 24), a further chamber (Fig. 1, A, B, C) defined by the housing (Fig. 1, 12) and the rotor (Fig. 1, 24) and adjacent to the fourth compressor connection (Fig. 1, annotated by the examiner) is deformed with rotation of the rotor in such a way that its volume increases and it is adjacent to the third compressor connection (Fig. 1, annotated by the examiner), and that, in the second operating state, with rotation of the rotor (Fig. 1, 24), the further chamber (Fig. 1, A, B, C) defined by the housing (Fig. 1, 12) and the rotor (Fig, 24 ) and adjacent to the third compressor connection (Fig. 1, annotated by the examiner) is deformed with rotation of the rotor (Fig. 1, 24) in such a way that its volume increases and it is adjacent to the fourth compressor connection (Fig. 1, annotated by the examiner).
In Reference to Claim 8
George discloses a valve (Fig. 1, 44I and 48E) is provided at the third compressor connection and/or at the fourth compressor connection.

    PNG
    media_image1.png
    526
    550
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,707,996 to Vobach in view of George .
In Reference to Claim 1, 9, 12
Vobach discloses system for temperature conditioning having the rotary piston compressor (Fig. 1, 13) and a pressure reducer (Fig. 1, 16) having a first pressure reducer connection (Fig. 1, 21) and a second pressure reducer connection (Fig. 1, 15), wherein the pressure reducer (Fig. 1, 16) is designed to reduce a pressure of the heat transfer medium flowing through it and to cause it to expand, and a first heat exchanger (Fig. 1, 10) coupled between the first compressor connection and the first pressure reducer connection (Fig. 1, 21), 17DKT19128 and a second heat exchanger (Fig. 1, 11) coupled between the second compressor connection and the second pressure reducer connection.
the pressure reducer (Fig. 1, 16) is designed as an expansion valve
Vobach does not teach the compressor recited in Claim 1.
George teaches a compressor recited in Claim 1.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from George into the design of Vobach.  Doing so, would result in the Wankel compressor of George being integrated into the system of Vobach, since George teaches a design of a rotary machine for maximum efficiency (Col. 4, Line 55-59)

Allowable Subject Matter
Claims 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/13/2022